Title: To George Washington from Brigadier General William Woodford, 13 October 1778
From: Woodford, William
To: Washington, George


          
            Dear Genl
            Paramis [N.J.] 13th Octr 1778
          
          The Enemys Rear left the New Bridge this morning after seting Fire to their Redouts & Hutts, they took with them several of the Inhabitants, some by force, & others voluntarily went with them, I have had partys of Horse round them all Day, they are Just return’d & report that they are incamp’d in the English Neighbourhood, their Rear about three & a half Miles from the New Brid[g]e—Lt Fauntleroy took two of their stragling Refugees, & Genl Grays Waggoner, who was returning to his quarters for a large Cheese of the Generals that had been left behind—I have only seen two Deserters to Day. I had ten in Yesterday, & expect a number have gone in to Clarks Town & it’s Neighbourhood—they generly agree in the same story, Vizt of 10 Regiments going to the West Indias immediately—one only contradicts that acct & says they are going to attack the Forts up North River—they likewise give out that they are to cut a quantity of wood near Burgen before they leave the Jerseys—a Number of flat Bottom Boats at Fort Lee were carrying over Troops last Night, & I have good reason to believe  
            
            
            
            that they have been imploy’d in the same service to day. I shall imploy the Dragoons in the morning to gain Inteligence of their situation & designs, & if any thing worth communicating to your Excellency is discoverd, it shall be forwarded without Delay—I am sorry I omitted keeping an acct of the Deserters since I came over, but to speak within Bounds, I have given passes to upwards of Fifty at this post.
          I took the liberty of conveying the inteligence of this move of the Enemy with out waiting for Lord Sterlings commands, as I thought your Excellency would wish to have the earliest notice of it.
          I inclose your Excellency the New York paper of the 12th—I am respectfully Your Excellencys Most Obedt humble Servt
          
            Wm Woodford
          
        